DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 04/22/2022 have been entered.
Per the 04/22/2022 amendment:
Claims 1-4, 10-11, 13-14 and 18-19 are currently amended.
Claim 12 is cancelled.
Claims 1-11 and 13-19 are now pending.

Response to Arguments

Applicant’s arguments, see Remarks Pages 7-13, filed 04/22/2022, with respect to prior art rejections have been fully considered and are persuasive.  The rejections of Claims 1, 3 and 10 have been withdrawn. 

Allowable Subject Matter

Claims 1-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “where the combined response includes an identifier of the data buffer, the identifier generated by the home node, and an indication that the coherence action is complete”, overcomes previously cited prior art by including limitations not found in the prior art. The previous office action relied on primary reference Hollaway. Applicant has successfully distinguished the instant invention over Hollaway in two key ways: by emphasizing that the buffer identifier is generated at the home node and also by clarifying in the Remarks that a complete coherence action is needed before action is taken. In Hollaway, the buffer identifier is generated by a node outside the home node and then transmitted to the home node. Further, the combined response at the home node generated in Hollaway is done in the midst of a coherence action. Therefore, Hollaway is lacking both (1) a buffer identifier “generated by the home node” and (2) “an indication that the coherence is complete” prior to sending a combined response. For these two deficiencies, the instant invention is distinguished over prior art of record. Upon performing an updated search, no reasonable combination of art was found that would remedies these deficiencies. For this reason, independent Claim 1 is allowable over the prior art. Independent Claim 10 discloses substantially similar subject matter as well as additional limitations for when congestion is not detected, and is allowable for the same reasons above. Dependent Claims 2, 4-9, 11 and 13-19 are in condition for allowance for relying upon an allowable claim.
	Regarding Claim 3, Applicant previously distinguished Claim 3 over the prior art during an examiner interview conducted on 03/31/2022. Examiner agreed that Claim 3 would be allowable if rewritten in independent form to include all limitations of the intervening claims. Namely, limitations that detail steps performed when congestion is not detected in the fabric, in addition to the steps from Claim 1 that are performed in response to congestion, bring the claim into condition for allowance. No reasonable combination of prior art discloses all limitations present in the currently amended Claim 3. For this reason, newly amended Claim 3 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412